Title: From John Quincy Adams to Abigail Smith Adams, 27 October 1807
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 27. October 1807.

I wrote a line to my father, from New-York, enclosing a letter for Mr: Shaw, and informing you of our safe arrival thus far, upon our Journey.—We stopp’d at New-York two days, and then proceeded with as much expedition as we found practicable, untill we reached Baltimore. We stopp’d only one Night at Philadelphia, and had no opportunity to visit any of our acquaintance there—We came on in the water Stage by the New-castle and Baltimore Packets, and although, not at all favoured by the winds travell’d with less fatigue and as much dispatch as we could have done by land.—At Baltimore we spent a couple of days with Mr: and Mrs: Buchanan, and found Mrs: Johnson there on a visit to her daughter—She returned with us to this place, where we arrived on Saturday Evening, much fatigued, but thanks to Heaven all safe, and in good health—The child appears to bear his travels to a charm, and has been less troublesome than we had found either of his brothers before him.
Yesterday the Congress assembled—In the House of Representatives appeared one hundred and eighteen Members—In the Senate, twenty-five—a greater number of both houses than I have known to be here on the first day of the Session, at any former period.
Mr: Varnum was chosen Speaker of the House, without much competition, Mr Macon the former Speaker not being here; and Mr: Nicholas of Virginia who was expected to be a candidate, being likewise absent—Mr: Magruder was elected Clerk of the House, after numerous ballots, and some electioneering debate.
We have this day the President’s Message, of which I shall if possible enclose a copy by the Mail of this Evening—Its character is that of caution rather than of ardour; and by the dispositions which I have as yet been able to discern among the members, the fear appears very much to predominate over the desire of War.
The Employment of the present week I suppose will principally consist of attendance upon the Races.
We long to hear from our friends at Quincy, and from both our boys—We have yet had nothing since we left Boston.
Affectionately your’s
John Quincy Adams.